UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2338


HEPHZIBAH BATES, a/k/a Hattie Tea Jenkins Bates,

                Plaintiff - Appellant,

          v.

ROBERT MCDONNELL, Governor,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:12-cv-00643-REP)


Submitted:   December 21, 2012              Decided:   January 11, 2013


Before NIEMEYER, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hephzibah Bates, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Hephzibah   Bates   appeals   the   district    court’s   order

dismissing her civil complaint as frivolous and delusional under

28 U.S.C. § 1915 (2006).          We have reviewed the record and find

no   reversible    error.      Accordingly,   while    we    grant   leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.          Bates v. McDonnell, No. 3:12-cv-00643-REP

(E.D.   Va.    Sept.   24,   2012).   We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                     AFFIRMED




                                      2